Citation Nr: 1210633	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-28 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post hysterectomy for uterine fibroids. 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to September 1993. 

This matter is before the Board of Veterans' Affairs (Board) on appeal from September 2007 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2010.  A transcript of the hearing is of record. 

In December 2010, the Board denied the Veteran's claim of entitlement to service connection for status post hysterectomy for uterine fibroids.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued an order that granted a joint motion of the parties, and remanded the matter on appeal to the Board for action in compliance with the joint motion.

The issues of entitlement to service connection for depression and low back disability are addressed in the REMAND that follows the order section of this decision. 

The issue of entitlement to service connection for tubal scarring resulting in infertility is raised by an August 2010 medical opinion obtained by the Board.  This issue has not been addressed by the RO and was referred to the RO in December 2010.  It is once again referred to the RO for appropriate action. 




FINDING OF FACT

The Veteran underwent a total abdominal hysterectomy in October 2003 for uterine fibroids that were not present in service and are not etiologically related to service. 


CONCLUSION OF LAW

Uterine fibroids with a subsequent total abdominal hysterectomy were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the issues decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in December 2006, prior to the initial adjudication of the claim in September 2007. 

The record also reflects that service treatment records (STRs) and all pertinent post-service treatment records have been obtained.  In addition, the Veteran was afforded a VA examination and the Board also obtained an opinion from an appropriate medical specialist with the Veterans Hospital Administration (VHA).  The Veteran provided testimony at a hearing.  Neither the Veteran nor her representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

In sum, the Board finds that VA has satisfied its duties to notify and to assist the Veteran in this case.  Accordingly, the Board will address the merits of the claim. 

Law and Regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that the uterine fibroids leading to her hysterectomy were present during service and related to her abnormal uterine bleeding and other gynecologic disorders treated during active service. 

STRs show that the Veteran was treated for many episodes of vaginal infections with vaginal discharge throughout her military service.  She was also diagnosed with pelvic inflammatory disease in February 1983.  An April 1983 gynecological examination indicated that the Veteran had regular menses.  The Veteran underwent a cone biopsy and a fractional dilation and curettage in 1985 and was diagnosed with cervical intraepithelial neoplasty, II-III, and group strep B cervicitis.  In July 1988 the Veteran was diagnosed with a left Bartholin's cyst, and in 1991, the Veteran complained of infertility.  She was diagnosed with anemia in 1991.  The STRs, including an August 1993 separation examination report, do not document any complaint or finding of excessive bleeding or uterine fibroids. 

Post-service treatment records reflect treatment for gynecological complaints.  An April 2001 private treatment record notes the Veteran's complaint of heavy bleeding with her menstrual period. 

In September 2003, the Veteran complained of heavy periods.  An October 2003 ultrasound report indicates that the Veteran reported a history of irregular and very heavy menses with bilateral pelvic pain off and on for the past 6 to 12 months.  An impression of an enlarged and irregular fibroid uterus with multiple intrauteral and subserous myomas was provided. 

In December 2003, the Veteran underwent a total abdominal hysterectomy for a diagnosis of abdominal polyps. 

A June 2007 VA examination report notes that the Veteran had iron deficiency anemia with no active bleeding for which she received iron replacement therapy. 

The Veteran was afforded a VA gynecological examination in August 2007.  The examiner noted that the Veteran underwent a hysterectomy to alleviate chronic uterine bleeding secondary to uterine fibroids.  After review of the file and physical examination, the examiner provided a diagnosis of hysterectomy for uterine fibroids.  The examiner noted that while there was a notation of cervical bleeding and an evaluation for cervical dysplasia which resulted in a notation of biopsy being done in 1983, there was no notation of uterine fibroids noted in the service medical record.  The examiner stated that there was no supporting documentation of any activity or event that would have caused the Veteran to develop uterine fibroids and there was no evidence that this was ever a pre-existing condition.  As such, the examiner opined that the Veteran's uterine fibroids were not caused by or a result of any activity or injury during the Veteran's active service. 

The Veteran has submitted statements in support of her claim and provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  In her statements and at her hearing, the Veteran indicated that she believed she was suffering from uterine fibroids when she was diagnosed with cervical dysplasia, but sufficient diagnostic testing was not performed at the time.  She stated that from the point of her cervical dysplasia until her hysterectomy, she experienced heavy bleeding, clotting, and excruciating cramping.  She also indicated that she had made several complaints to medical personnel regarding her symptoms, until she was diagnosed with anemia in the early 1990s.  However, she felt that the origins of the anemia were not thoroughly explored.  The Veteran also stated that she had infertility problems but would not be offered a fertility examination because she was unmarried. 

In May 2010, the Board requested a medical opinion from a VHA gynecologist addressing whether there is a 50 percent or better probability that the Veteran's uterine fibroids and subsequent hysterectomy were related to any incident of active duty, to include her various in-service gynecological maladies and treatments. 

An August 2010 opinion was prepared by a VHA physician who is also an Associate Clinical Professor of Obstetrics and Genecology at the Indiana University School of Medicine.  The physician indicated that STRs document no complaint of abnormal uterine bleeding despite the Veteran's reported numerous complaints of abnormal bleeding.  Review of the record showed that there was no documentation of abnormal uterine bleeding prior to September 2003, when the Veteran complained of worsening of menstrual flow for the preceding six months.  The physician also noted that the Veteran was seen on multiple occasions during service for vaginal discharge, Chlamydia, trichamonas, and pelvic inflammatory disease; however, no complaints of abnormal uterine bleeding were noted during any of these visits. 

The physician noted that abnormal uterine bleeding could be caused by many different etiologies, but with regard to fibroids, abnormal uterine bleeding was typically the result of a submucous myoma or from significant distortion of the uterus.  The examiner stated that while it was possible that the Veteran had uterine fibroids prior to her discharge in 1993, he could not find any documentation to support this conclusion.  He noted that even if the Veteran did have fibroids during service, there was no documentation that they were large enough to cause any symptoms given their reported location on ultrasound.  Due to the lack of documentation, the physician could not conclude that the Veteran's anemia in 1991 was secondary to abnormal uterine bleeding and uterine fibroids.  He opined that the Veteran's active duty did not cause the fibroids and that given the location of the fibroids, they did not cause her infertility.  The physician summarized that there was no supporting documentation of any activity or event in service that would have caused the Veteran to develop uterine fibroids and there was no evidence that abnormal uterine bleeding was the cause of her anemia.  Thus, he concluded that her uterine fibroids and hysterectomy were not caused by or a result of any claimed activity or injury while she was on active duty. 

Regarding the etiology of uterine fibroids and subsequent hysterectomy, the medical evidence of record shows that these disabilities have been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of uterine fibroids.  As noted above, the medical evidence fails to show the presence of uterine fibroids until many years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's uterine fibroids and subsequent hysterectomy are (or might be) related to her active service.  In fact, as discussed above, the medical opinions addressing this question are against the claim.  In particular, the Board has found the VHA opinion to be highly probative because it is based upon a review of the Veteran's pertinent history, including the Veteran's statements, STRs, post service treatment records, and the VA examination report, and it includes adequate  reasons and bases to support its conclusion.  There is no contrary opinion of record.

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran. 

The Veteran herself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran essentially maintains that her excessive uterine bleeding caused by uterine fibroids (which lead to a subsequent hysterectomy) began during active service.  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone, supra (flatfoot).  

In this case, the Board acknowledges that the appellant is competent to state that she had excessive bleeding in service.  However, the Board has not found her statements on this point to be credible.  In this regard, the Board notes that although she sought treatment in service on many occasions for gynecological complaints, she did not mention abnormal uterine bleeding on any of those occasions.  In addition, she was noted to have regular menses in April 1983.  The medical evidence documents no pertinent complaint until 2001, more than seven years following her discharge from service.  She did not report a history of heavy bleeding beginning in service at the time or when she was evaluated for heavy periods in 2003.  In fact, in 2003 she reported only a 6 to 12 month history of pertinent symptoms.  In the Board's opinion, this history provided for clinical purposes is far more probative than the history provided by the Veteran subsequently for compensation purposes.

The Board concludes that the medical evidence is of greater probative value than the lay allegations regarding uterine fibroids and subsequent hysterectomy. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's uterine fibroids were not present in service or for many years thereafter, and are not related to her military service. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and her claim must be denied.



ORDER

Service connection for status post-hysterectomy uterine fibroids is denied. 


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203. 

In January 2011, the RO denied service connection for depression and low back disability.  The Veteran's attorney submitted a timely NOD in March 2011.  However, the record before the Board does not show that the Veteran has been provided an SOC in response to the NOD.  Because the NOD placed the issues in appellate status, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should issue an SOC to the Veteran and her attorney addressing the issues of entitlement to service connection for depression and low back disability.  It should also inform them of the requirements to perfect an appeal with respect to the new issues. 

2.  If the Veteran perfects an appeal with respect to one or both of the issues, the RO should ensure that all indicated development, to include obtaining any outstanding pertinent records and affording the Veteran appropriate examinations, is completed before the case is returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


